El Juez Asociado Sr. Wole,
emitió la opinión del tri- . hunal.
Aunque el qué suscribe esta opinión disintió de la opi-nión de este tribunal emitida en marzo 11, 1919, en la cual se resolvió que cierto proyecto de ley de la Legislatura-quedó convertido en ley sin la aprobación del G-obernadór, se siente, sin embargo, momentáneamente obligado por dicha decisión. Una de -las leyes que fué. promulgada por el Secretario de Puerto Rico de conformidad con la referida decisión, la No.: 93, fué una ley para enmendar y adicionar la ley titulada “Ley para reglamentar las apelaciones contra las senten-cias de las Cortes municipales en pleitos civiles,” aprobada en marzo 11, 1908, y la resolución del certiorari en este caso depende de ló dispuesto en la sección 3 de la ley tal como . quedó enmendada.
El peticionario apeló de una sentencia dictada por la *317Corte Municipal de Río Piedras. Los autos fueron certifi-cados por los abogados de ambas partes y radicados por el apelante el día 8 de enero de 1920 en la Sección Segunda de la Corte de Distrito de San Juan. Hubo cierta discu-sión entre el juez de esa corte y el abogado del apelante respecto a la inclusión del caso en el calendario de dicha corte. Pero como quiera que esto fuere, en enero 28, 1920,. la Corte de Distrito de San Juan, Sección Segunda, trasladó el caso, a la Sección Primera. No se hizo notificación alguna al apelante y lo que es más importante, no consta que el Secretario de la Corte de Distrito, Sección Primera, regis-trara el caso. A moción del apelado y sin notificarse al apelante fue desestimado el pleito por el juez de distrito basándose en la alegada autoridad de la ley de 1908, como fué enmendada por la Ley No. 93 de 1919.
La Ley No. 93 que se discute hace que la sección 3 de la ley enmendada lea como sigue:
‘‘Sección 3. — («) El secretario de la corte anotará la cansa en el registro de acciones civiles, notificándolo a las partes interesadas. El apelante deberá solicitar la inclusión del pleito- en el calendario o lista de señalamientos civiles, en la primera lectura que del mismo baya de celebrarse, subsiguientemente a la radicación del caso. Ai anunciarse la vista de la apelación, el tribunal, a instancia del ape-lante, revisará y tomará en consideración cualquiera providencia, re-solución, auto u orden por los cuales se creyere éste perjudicado. Resueltas estas cuestiones se procederá a la vista de la causa tal como resulte de las alegaciones, a no ser que en virtud de excepción previa, permitiese el juez que fueren enmendadas la demanda o la contestación. Dispuesto así el pleito para la vista, se tramitará como nuevo juicio, rigiendo para el mismo todas las disposiciones y re-glamentos judiciales aplicables a la vista de pleitos originariamente iniciados en la corte de distrito.
“(á) Si el apelante dejase de solicitar la inclusión del pleito en el calendario, el juez de distrito declarará desierto el recurso, im-poniéndole las costas; y el secretario remitirá inmediatamente la causa a la corte inferior para la ejecución de la sentencia apelada.”
Por virtud de los claros preceptos de esta ley antes de *318que un apelante esté obligado a solicitar que el caso sea in-cluido en el calendario, deberá primero ser notificado por el secretario de que fue anotado en el registro.
Tanto el apelado como la corte sostienen que el apelante sólo tiene derecho a la notificación del secretario en aque-llos casos en que los autos se remiten por el secretario de la corte municipal e insisten en que en este caso los autos fueron certificados por los abogados y radicados en la Sec-ción Segunda de la Corte de Distrito por el mismo apelante. Pero sostenemos que cuando un apelante entrega la trans-cripción de autos en apelación al secretario de la corte de distrito, esta entrega manual no es equivalente a la anota-ción en el registro por el secretario de la corte de distrito. Antes de que el caso sea incluido en el calendario, deberá ser anotado primeramente en el registro.
Sin embargo, aun cuando tuviera razón el apelado al sos-tener que por el fiecbo de radicar .el caso el apelante en la Sección Segunda no tenía derecho a más aviso de su ano-tación en el registro de esa corte, la situación todavía hu-biera cambiado necesariamente por la orden del juez de esa corte sua sponte, trasladando el caso a la Sección Primera. Si las palabras textuales del artículo 3 no son aplicables, entonces el sentido común y la analogía requieren que se notifique al apelante que el caso ha sido anotado en el -regis-tro de la Sección Primera. La ley no habla como creen al parecer la corte y el apelado, de la radicación o entrega de la transcripción en apelación sino que habla de la anotación del caso en el registro. La diferencia entre “anotando” y tener el secretario documentos en su poder resulta muy clara según nuestra decisión en el caso de Gandía v. Trías y Stubbe, (pág. 164).
No existe nada en estos autos de donde aparezca que la desestimación de la apelación se debió a no haber satisfecho el apelante los derechos al radicar la transcripción sino so-lamente a su omisión en incluir el caso en el calendario y *319quizás por no pagar entonces los derechos exigidos por la ley.
Si tuviera razón el apelado en su alegación principal tal vez entonces legalmente era innecesario notificar al apelante de la moción de desestimación. Sin embargo, en casos du-dosos es mejor práctica hacer la notificación.
Después de desestimado el caso el apelante presentó una moción de reconsideración que a su vez no notificó al ape-lado. Asimismo hubiera sido mejor práctica haber hecho la notificación. La corte cree, según parece, que esta omi-' sión en hacer la notificación hacía imperativo para ella el no considerar la moción de reconsideración. La corte, no obstante, tenía discreción y piído haber exigido al apelante que notificara al apelado.
La resolución de la Corte de Distrito, Sección Primera, desestimando la acción debe ser anulada, devolviéndose el caso para ulteriores procedimientos.

Anulada la sentencia dictada por la corte de distrito en febrero 17, 1920, declarando de-sierto el recurso de apelación y devuelto él caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.